     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 1 of 11 Page ID #:227




1     Daniel C. Girard (SBN 114826)               Amy M. Zeman (SBN 273100)
      GIRARD SHARP LLP                           GIBBS LAW GROUP LLP
2     601 California Street, Suite 1400          505 14th Street, Suite 1110
3     San Francisco, CA 94108                    Oakland, CA 94612
      Telephone: (415) 981-4800                  Telephone: (510) 350-9700
4
      Facsimile: (415) 981-4846                  Facsimile: (510) 350-9701
5     dgirard@girardsharp.com                    amz@classlawgroup.com
6
      Elizabeth A. Kramer (SBN 293129)
7     ERICKSON KRAMER OSBORNE LLP
8     182 Howard Street
      San Francisco, CA 94105
9     Telephone: (415) 635-0631
10    Facsimile: (415) 599-8088
      elizabeth@eko.law
11
12
13     Counsel for Plaintiffs
14                               UNITED STATES DISTRICT COURT
15                              CENTRAL DISTRICT OF CALIFORNIA
16       A.B., C.D., E.F., I.J., K.L., and    Case No. 2:20-CV-09555-RGK (Ex)
17       M.N., on behalf of themselves and
         all others similarly situated,      JOINT DECLARATION OF
18                                           PLAINTIFFS’ COUNSEL IN SUPPORT
19              Plaintiffs,                  OF MOTION FOR PRELIMINARY
         v.                                  APPROVAL
20
21       THE REGENTS OF THE
22       UNIVERSITY OF CALIFORNIA
         and JAMES MASON HEAPS,
23
24       Defendants.
25
26
27
28
                                            -1-
                        JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                        FOR PRELIMINARY APPROVAL OF SETTLEMENT
                              CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 2 of 11 Page ID #:228




1     Daniel C. Girard, Elizabeth A. Kramer, and Amy M. Zeman jointly declare:
2            1.     We serve as counsel for the Plaintiffs in this action and submit this
3     declaration in support of Plaintiffs’ Motion for Preliminary Approval of Class Action
4     Settlement and to Direct Class Notice.1 We have personal knowledge of the facts set
5     forth below and will testify competently thereto if called upon.
6            2.     The proposed settlement (attached at Exhibit 1) would resolve claims
7     relating to allegations that James Heaps, M.D. assaulted, abused, harassed, or otherwise
8     engaged in inappropriate sexual conduct toward female patients while working as a
9     physician at Regents’ medical facilities, and that Regents ratified and failed to respond
10    appropriately to Heaps’s conduct.
11           3.     The $73 million Settlement before the Court achieves the litigation goals of
12    accountability through fair compensation for Heaps’s patients as well as institutional
13    changes at UCLA medical facilities to prevent similar violations in the future. The
14    Settlement provides automatic $2,500 payments to Settlement Class Members who do
15    not file a claim, while those who come forward to provide details about their experience
16    will be eligible for up to $250,000. Recognizing some individuals may have experienced
17    extraordinary harm as a result of their treatment by Heaps, the Panel is authorized to
18    make supplemental awards if necessary to adequately compensate a claimant who is
19    otherwise eligible to receive the maximum Tier 3 Award. The total amount of all
20    supplemental awards will not exceed $5,000,000, and any unused portion of the
21    $5,000,000 will be distributed to Settlement Class Members.
22                                Investigation and Litigation Activities
23           4.     Plaintiffs filed their class action complaint on July 30, 2019, and the parties
24    commenced discovery. Throughout early 2020, Regents produced over 5,500 pages of
25    documents in response to Plaintiffs’ requests for production of documents.
26
27
      1
       Unless otherwise noted, all capitalized terms herein have the same meaning as defined in the
28    Settlement Agreement.
                                             -2-
                         JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                         FOR PRELIMINARY APPROVAL OF SETTLEMENT
                               CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 3 of 11 Page ID #:229




1              5.    These documents included Heaps’s employment agreements, credentials,
2     and personnel file; University of California policies and procedures regarding sexual
3     harassment and sexual violence; and internal investigations and Title IX investigations
4     into Heaps’s misconduct. Additionally, before the litigation, Regents had hired a third-
5     party firm, Praesidium, to interview former Heaps patients and connect them with
6     counselling services if requested. In response to Plaintiffs’ discovery requests, Regents
7     produced anonymized records of calls from former Heaps patients to the Praesidium
8     staff.
9              6.    Regents served Plaintiffs A.B. and C.D. with a set of Interrogatories and
10    Requests for Production of Documents on February 12, 2020.
11             7.    Plaintiffs A.B. and C.D. responded to interrogatories and requests for
12    production of documents on March 20, 2020.
13             8.    We prepared for and scheduled depositions with fact witnesses and
14    corporate representatives from UC Regents under Federal Rule of Civil Procedure
15    30(b)(6), although those deposition were ultimately cancelled when defense counsel
16    informed us that they could not produce witnesses, as Gibson Dunn’s offices were no
17    longer allowing non-essential personnel or third parties physical access to its building to
18    protect staff and mitigate risks of transmission of the Coronavirus. Further, the witnesses
19    who were set to be deposed were all medical professionals or administrators with public
20    heath responsibilities who were fully devoted to addressing the pandemic.
21             9.    On Monday, March 16, 2020, the parties submitted a Joint Stipulation to
22    extend the time to file the motion for class certification to May 11, 2020, citing the
23    impediments to discovery created by the Covid-19 pandemic (Dkt. No. 39). Also on
24    March 16, 2020, Defendant UC Regents filed an Unopposed Motion for Protective
25    Order to Stay Pending Discovery for 30 Days During Covid-19 Pandemic (Dkt. No. 40).
26             10.   On March 19, Judge Klausner denied the Joint Stipulation to file the class
27    certification by May 11, 2020 (Dkt. No. 45). On March 20, Magistrate Judge Eick took
28
                                            -3-
                        JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                        FOR PRELIMINARY APPROVAL OF SETTLEMENT
                              CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 4 of 11 Page ID #:230




1     judicial notice of the fact that Los Angeles County is facing a pandemic, and granted
2     Defendant UC Regents’ motion to stay discovery for 30 days (Dkt. No. 36.)
3           11.    The parties determined that it would be in the best interest of all parties to
4     dismiss the case with the intent to refile in a few months when all parties had adjusted to
5     the effects of the pandemic. The parties agreed that in the meantime, they would work
6     toward a mediation, and informally exchange information to facilitate that effort.
7           12.    The parties entered into a tolling agreement and on March 25, 2020,
8     Plaintiffs filed a notice of voluntary dismissal without prejudice (Dkt. No. 50).
9           13.    Throughout this period, and in anticipation of reengaging in litigation or
10    mediating at a later date, we continued to collect information and documents from Heaps
11    patients, including Plaintiffs. We also completed the review and analysis of all
12    discovery produced by defendants.
13                     Support for Certification Under Fed. R. Civ. Proc. 23
14          14.    There is a strong “basis for the Court to conclude that it likely will be able,
15    after the final hearing, to certify the class.” Adv. Cmte. Note. R. 23(e)(1). Plaintiffs
16    satisfy all the requirements for class certification under Rule 23(a), (b)(3) and (c)(4).
17    Their claims arise out of UCLA’s common course of conduct with respect to Heaps and
18    uniform policies and procedures concerning sexual misconduct complaints against
19    physicians at UCLA Health.
20          15.    Classwide proof exists with respect to the key issues in this case against the
21    UC Regents: whether UCLA knew of Heaps’s misconduct, when UCLA obtained that
22    knowledge, and the reasonableness of UCLA’s response to the complaints in view of the
23    information available to it.
24          16.    Rule 23(a)’s numerosity requirement is readily met. Regents has identified
25    approximately 5,000 persons in the Class based on available patient encounter data, and
26    based on such data Regents estimates that there may be as many as 1,600 additional
27    persons in the Class who cannot be pre-identified (but who will be given an opportunity
28    to self-identify). Settlement Agmt. §10.6.
                                           -4-
                       JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                       FOR PRELIMINARY APPROVAL OF SETTLEMENT
                             CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 5 of 11 Page ID #:231




1           17.    The commonality requirement under Rule 23(a) is satisfied here. Plaintiffs
2     have identified common evidence concerning whether UCLA had or should have known
3     of the sexual misconduct allegations against Heaps, when UCLA obtained or should
4     have obtained that knowledge, and the reasonableness of UCLA’s responses to the
5     complaints, including its failure to investigate, discipline, or otherwise remove Heaps
6     from seeing patients at its medical facilities.
7           18.    For example, evidence shows a series of complaints by patients and
8     employees to UCLA Health personnel, going back to at least 2014, claiming that Heaps
9     engaged in unnecessary, unwanted, and/or inappropriate touching of the breasts, vagina,
10    and buttocks during exams. Other reports were of Heaps making inappropriate sexual
11    comments to patients and employees. Although the University of California had official
12    policies for sexual harassment complaints and disciplinary procedures for staff accused
13    of sexual harassment and sexual violence, it was not until June of 2018 that Heaps was
14    placed on investigatory leave. Commonality is further satisfied because UCLA’s
15    uniform policies and conduct subjected all class members to a similar risk or threat of
16    sexual abuse.
17          19.    Plaintiffs meet the typicality and adequacy requirements. The class claims
18    arise from UCLA’s failure to act to protect its patients from Heaps. The same evidence
19    will show that whether UCLA’s conduct injured class members by subjecting them to a
20    substantial risk of sexual assault and harassment. Plaintiffs have engaged capable
21    counsel dedicated to pursuing to the litigation and Plaintiffs have and made important
22    contributions to the case by communicating regularly with counsel, assisting in the
23    preparation of the pleadings and discovery responses, providing interviews for use
24    during mediation, and providing input on the settlement.
25          20.    The requirements of 23(b)(3) and (c) are also met. Absent settlement
26    Plaintiffs would propose certification of an issues class under Rule 23(c)(4) to resolve
27    through common evidence key issues underlying every class member’s claims. Those
28    issues would include: (1) whether UCLA knew or should have known of sexual
                                              -5-
                       JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                      FOR PRELIMINARY APPROVAL OF SETTLEMENT
                               CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 6 of 11 Page ID #:232




1     misconduct allegations against Heaps; (2) when UCLA obtained or should have obtained
2     that knowledge; (3) whether UCLA conducted a reasonable investigation into sexual
3     misconduct complaints against Heaps; (4) whether it was reasonable for UCLA not to
4     remove or otherwise discipline Heaps in light of the complaints against him; (5) whether
5     UCLA’s actions or failure to act constituted a policy of deliberate indifference to reports
6     of sexual misconduct against it physicians; (6) whether UCLA attempted to conceal
7     complaints or reports of Heaps’s sexual misconduct; (7) whether UCLA’s actions or
8     failure to act exposed class members to a substantial risk of sexual assault or harassment
9     by Heaps; (8) and whether certain forms of Heaps’s conduct were objectively outside the
10    scope of accepted medical standards of care applicable during the relevant time, or
11    otherwise actionable. Here, the issues appropriate for certification would predominate
12    over individualized questions.
13                                     Mediation and Negotiation
14          21.    In late May 2020, the parties participated in two full-day mediation sessions
15    with mediator Kenneth R. Feinberg. His colleague, Ms. Camille Biros, assisted in the
16    mediation. Mr. Feinberg and Ms. Biros have extensive experience in mediating complex
17    litigation, and specifically in matters involving sexual abuse. Mr. Feinberg has
18    submitted a declaration in support of preliminary approval of the Settlement.
19          22.    The parties made detailed submissions in advance of mediation, and
20    presented their respective positions to Mr. Feinberg and Ms. Biros at the mediation.
21    Plaintiffs’ presentations included recorded statements describing their experiences.
22          23.    At the end of the second day of the mediation, Plaintiffs and Regents were
23    able to reach an agreement in principle to resolve the litigation. Ultimately, all parties
24    signed on the proposed settlement.
25          24.    In the months that followed, Plaintiffs and UCLA negotiated the settlement
26    documents now before the Court, including the claim form class members will use to
27    apply for Tier 2 and Tier 3 Awards and the Claims Procedure Guidelines that the Special
28    Master and Panel will use to disburse the Settlement Fund to class members. Plaintiffs’
                                                 -6-
                      JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                     FOR PRELIMINARY APPROVAL OF SETTLEMENT
                               CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 7 of 11 Page ID #:233




1     counsel include members of the team that represented the class plaintiffs in the
2     UCS/Tyndall litigation, and drew upon their experience in preparing the settlement here.
3           25.    The parties executed the settlement agreement on November 6, 2020.
4                                   The Special Master and Panel
5           26.    The Settlement provides for a three-person panel responsible for
6     adjudicating and determining Claim Awards for Tier 2 and Tier 3 Claims. The Panel will
7     consist of the Special Master appointed by the Court, along with a forensic psychologist
8     or psychiatrist and an OB/GYN.
9           27.    The use of an experienced special master, aided by subject matter experts,
10    to determine individual awards was successfully employed in similar settlements of
11    sexual assault claims, including the recent Johns Hopkins settlement, Jane Doe No. 1, et
12    al. v. Johns Hopkins Hospital, et al., No. 24-C-13-001041 (Md. Cir. Ct. 2014), and the
13    USC/Tyndall settlement, In re USC Student Health Center Litigation, No. 2:18-cv-
14    04258-SVW (C.D. Cal.).
15          28.    The Special Master and her team will be mindful of the effects that trauma
16    may have on survivors, and will consider these factors among others when performing
17    the analysis necessary to determine awards and allocate the fund consistently and fairly
18    among claimants.
19          29.    The parties propose that Hon. Irma E. Gonzalez (Ret.)—who supervised
20    administration of the USC/Tyndall settlement—be appointed as Special Master.
21          30.    Plaintiffs will file a motion for appointment of a special master under Fed.
22    R. Civ. Proc. 53 as part of the final approval process.
23                                    Monetary Compensation
24          31.    The $73 million Settlement Fund will be distributed to Settlement Class
25    Members according to a tiered claims process. The Special Master will oversee the
26    administration of disbursements from the Settlement Fund.
27          32.    Settlement Class Members who can be pre-identified through UCLA’s
28    records will receive an automatic Tier 1 award of $2,500. Individuals who are not pre-
                                                 -7-
                        JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                       FOR PRELIMINARY APPROVAL OF SETTLEMENT
                                CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 8 of 11 Page ID #:234




1     identified can establish their class membership, and receive the $2,500 Tier 1 award, by
2     filing a qualifying Statement of Class Membership (Exhibit C1 to the Settlement
3     Agreement). Payment of the Tier 1 awards will be made within 10 days after the
4     Effective Date.
5           33.    Settlement Class Members are also eligible to make a Tier 2 or Tier 3 Claim
6     by submitting a Claim Form (Exhibit C2 to the Settlement Agreement).
7           34.    Generally, a Tier 2 Claim requires the claimant to describe in writing her
8     experience with Heaps, the impact upon her, and any damage she suffered. If the Panel
9     determines that the Claim Form is credible, and that the conduct described falls outside
10    the scope of accepted medical standards of care applicable during the relevant time, or is
11    otherwise actionable, the Claimant will receive an additional $10,000 award, subject to
12    Pro Rata Adjustments.
13          35.    Generally, a Tier 3 Claim requires the claimant to describe her experience
14    with Heaps, the impact to her, and any damage she suffered, in more detail than required
15    under Tier 2, and participate in a telephone interview with a trained specialist. Tier 3
16    claimants also have the option of supporting their claim with documentation. If the
17    Panel determines that the Claim Form is credible, and that the conduct by Heaps falls
18    outside the scope of accepted medical standards of care applicable during the relevant
19    time, or is otherwise actionable, the Claimant will receive a total award of $12,500 to
20    $250,000, subject to Pro Rata Adjustments.
21          36.    The Settlement Agreement provides that $5,000,000 will be set aside for
22    supplemental awards. The Special Master may give a supplemental award in
23    extraordinary cases if she determines that additional compensation is necessary to
24    adequately compensate a claimant who is otherwise eligible to receive the maximum
25    Tier 3 Award. The supplemental award may be in any amount, so long as the total of all
26    supplemental awards does not exceed $5,000,000. Any unused portion of the 5,000,000
27    will be distributed to Settlement Class Members.
28
                                            -8-
                        JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                        FOR PRELIMINARY APPROVAL OF SETTLEMENT
                              CASE NO. 2:20-CV-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 9 of 11 Page ID #:235




1           37.    Details about the claims procedures, including a description of Pro Rata
2     Adjustments are set forth in Exhibit A to the Settlement Agreement.
3                                           Equitable Relief
4           38.    Equitable relief is a material component of the Settlement. The
5     Settlement’s equitable relief provisions are set forth in Exhibit B to the Settlement
6     Agreement and are the product of considerable negotiation between the parties.
7           39.    As part of the settlement, Regents will ensure improved operating and
8     oversight procedures for identification, prevention, and reporting of improper sexual
9     conduct in the clinical setting, including: a new investigation model for sexual
10    harassment/sexual violence; improved chaperone policies; notice to patients of reporting
11    options; training for UCLA medical facilities personnel on provider-patient boundaries
12    and on conducting sensitive examinations; enhanced due diligence during the
13    credentialing and recredentialing process and in connection with UCLA Health’s
14    acquisition of a physician or group practice; and appointment of a compliance monitor to
15    facilitate, oversee, and evaluate these institutional changes.
16          40.    The Compliance Monitor will assist UCLA medical facilities in establishing
17    concrete steps and a timetable for the completion of these measures, and UCLA will
18    describe the progress in annual reports sent to the Chancellor, UC Regents, and Class
19    Counsel.
20          41.    UCLA medical facilities will undertake and implement the actions required
21    under the equitable relief provisions for a minimum of three years. Class Counsel will
22    have standing to seek relief from the Court if they believe there is material non-
23    compliance on the part of UCLA medical facilities.
24                                        Notice to the Class
25          42.    The parties have agreed upon a notice program that comports with due
26    process and the requirements of Rule 23. The proposed notice program is set out in the
27    Declaration of Jennifer M. Keough of JND Legal Administration, with proposed notices
28    attached.
                                           -9-
                       JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                       FOR PRELIMINARY APPROVAL OF SETTLEMENT
                             CASE NO. 2:20-CV-09555-RGK (Ex)
 Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 10 of 11 Page ID #:236




1          43.     Direct notice will be made to all women who, based on UCLA records,
2    meet the Class definition, and for whom contact information can be found using UCLA
3    records.
4          44.     Notice will also be published in media likely to be seen by Class members,
5    such as the Los Angeles Times newspaper, and as part of an online notice campaign that
6    JND will supervise.
7          45.     In addition, notice will be provided to the appropriate state and federal
8    authorities as required by the Class Action Fairness Act, 28 U.S.C. §1715(b).
9          46.     JND was selected after a competitive bidding process.
10         47.     Notice costs will not be deducted from the Settlement Fund but will instead
11   be paid separately by Regents.
12                  Appointment of Class Counsel; Attorney’s Fees and Costs
13         48.      We are qualified to serve as settlement class counsel under Rule 23(g).
14   Collectively, we have decades of experience successfully representing plaintiffs in
15   complex class action litigation, including in sexual misconduct cases. Detailed
16   information about our firms can be found at Exhibits 2, 3 and 4 to this Declaration.
17         49.     Regents will pay attorney’s fees and reimburse litigation expenses
18   separately from the $73 million settlement fund, in an amount to be determined by the
19   Court. Our request for attorneys’ fees and reimbursement of expenses will not exceed
20   $8,760,000.
21         50.     We propose to apply for an award of attorneys’ fees and reimbursement of
22   expenses after final approval and substantial completion of the claims process, so that
23   the Court can evaluate the application will the benefit of full information about
24   settlement implementation and class member payments.
25                                            Conclusion
26         51.     We believe the Settlement is fair, adequate, and reasonable, and in the best
27   interests of the proposed Settlement Class, and we respectfully request that the Court
28
                                          - 10 -
                      JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                      FOR PRELIMINARY APPROVAL OF SETTLEMENT
                            CASE NO. 2:20-CV-09555-RGK (Ex)
 Case 2:20-cv-09555-RGK-E Document 13-2 Filed 11/16/20 Page 11 of 11 Page ID #:237




1    preliminarily approve the settlement, appoint our firms to serve as counsel for the
2    Settlement Class, authorize notice to the class on the terms described, and schedule a
3    date for a final fairness hearing.
4          52.    Each named Plaintiff has reviewed and supports the proposed Settlement.
5
6          We declare under penalty of perjury that the foregoing is true and correct.
7
8    Executed this 16th day of November 2020.
9
10                                                   /s/ Daniel C. Girard
11                                                   Daniel C. Girard
12
13                                                   /s/ Elizabeth A. Kramer
14                                                   Elizabeth A. Kramer
15
16                                                   /s/ Amy M. Zeman
17
                                                     Amy M. Zeman
18
19
                                             Attestation
20
           Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer attests that the other
21
     signatory listed, on whose behalf the filing is submitted, concurs in this filing’s content
22
     and has authorized this filing.
23
                                             By:   Daniel C. Girard .
24
25
26
27
28
                                          - 11 -
                      JOINT DECLARATION ISO PLAINTIFFS’ MOTION
                      FOR PRELIMINARY APPROVAL OF SETTLEMENT
                            CASE NO. 2:20-CV-09555-RGK (Ex)
